NUMBER 13-18-00575-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

JOSE ANDRES DE LA FUENTE,                                                    Appellant,

                                           v.

LONE STAR NATIONAL BANK,
A NATIONAL BANKING ASSOCIATION,                     Appellee.
____________________________________________________________

            On appeal from County Court at Law No. 5
                   of Hidalgo County, Texas.
____________________________________________________________

                     MEMORANDUM OPINION
             Before Justices Benavides, Longoria, and Perkes
               Memorandum Opinion by Justice Benavides

      Appellant De La Fuente appeals from the trial court’s grant of summary judgment

to appellee Lone Star National Bank. On May 13, 2019, we granted De La Fuente’s first

pro se motion for extension of time to file a brief until June 24, 2019. On June 21, 2019,

we granted De La Fuente’s second pro se motion for extension of time to file a brief until
July 24, 2019. De La Fuente filed a brief on July 22, 2019, which did not comply with

Rule 38.1. See TEX. R. APP. P. 38.1 We issued a letter on July 24, 2019 and asked De

La Fuente to amend his brief within ten days to comply with Rule 38.1. See id.

        On August 6, 2019, we issued an order granting De La Fuente’s motion for

extension of time to amend his brief, gave him a thirty-day extension of time, and told him

if he failed to file his amended brief on time, his appeal would be dismissed. De La

Fuente’s brief was due September 5, 2019.1

        Appellant has failed to respond to this Court’s latest order. Numerous efforts were

made by this Court to reach and locate appellant via the United States Postal Service,

but such efforts have been unsuccessful. Furthermore, appellant has not provided this

Court with any updated contact information. Accordingly, we will treat appellant’s failure

to respond to this Court’s orders as a failure to comply with the requirements of the Texas

Rules of Appellate Procedure, this Court’s orders, and attempted notices from the clerk

of this Court, which required a timely response from appellant. See TEX. R. APP. P.

42.3(c). Therefore, we dismiss appellant’s appeal for want of prosecution. See TEX. R.

APP. P. 42.3(c).

                                                                         GINA M. BENAVIDES,
                                                                         Justice


Delivered and filed the
17th day of October, 2019.




        1
             The Clerk contacted De La Fuente by telephone who stated he would file a motion for extension
of time to file his amended brief in early September. No motion was filed.

                                                    2